Co fS& NN DH

10
11
12
13
14
15
16
17
18
19
20
21
om)
23
24
25
26
27
28

 

 

Case 2:19-cv-00213-SMJ ECFNo.2 filed 07/23/19 PagelD.10 Page 1 of 8

Joseph H. Harrington

United States Attorney

Eastern District of Washington
Brian M. Donovan

Assistant United States Attorney
Post Office Box 1494

Spokane, WA 99210-1494
Telephone: (509) 353-2767

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

UNITED STATES OF AMERICA, Case No: 2:19-CV-00213-SMJ
sts AMENDED VERIFIED
Plaintiff, COMPLAINT FOR
FORFEITURE IN REM
VS.

APPROXIMATELY $23,857.90 U.S.
CURRENCY,

Defendant.

 

Plaintiff, United States of America, by its attorneys, Joseph H. Harrington,
United States Attorney for the Eastern District of Washington, and Brian M. Donovan,
Assistant U.S. Attorney, brings this complaint and alleges as follows in accordance
with Supplemental Rule G(2) of the Federal Rules of Civil Procedure:

I. NATURE OF THE ACTION

1. This is an action to forfeit and condemn to the use and benefit of the
United States of America the above-captioned Defendant property seized by the
Federal Bureau of Investigation for violations of Title I of the Controlled Substances

Act, 21 U.S.C. § 801 et seq.
AMENDED VERIFIED COMPLAINT FOR FORFEITURE IN REM -1

 
nO Fe Ww WN

co Oo TN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00213-SMJ ECFNo.2 filed 07/23/19 PagelD.11 Page 2 of 8

Il. THE DEFENDANT(S) JN REM
oa The Defendant property consists of the following property:
(a) Receipt dated March 6, 2016, for $23,857.90 USD in Northern
Quest Resort and Casino winnings, labeled “JP Safekeeping, barcode
number XXXXXX3347 (hereinafter “Casino Receipt”);

(b) The Casino Receipt’s value of $23,857.90 U.S. currency in
winnings payable by Northern Quest Resort and Casino.

Il. JURISDICTION AND VENUE

3. Plaintiff brings this action in rem in its own right to forfeit and condemn
the Defendant property. This Court has jurisdiction over an action commenced by the
United States under 28 U.S.C. § 1345, and over an action for forfeiture under 28
U.S.C. § 1355(a). This Court has in rem jurisdiction over the Defendant property
under 28 U.S.C. § 1355(b).

4, Upon the filing of this complaint, Plaintiff requests that the Court issue
an arrest warrant in rem pursuant to Supplemental Rule G(3)(b), which Plaintiff will
execute upon the property pursuant to 28 U.S.C. § 1355(d) and Supplemental Rule
G(3)(c).

5. Venue is proper in this district pursuant to 28 U.S.C. §1355(b)(1),
because the acts or omissions giving rise to the forfeiture occurred in this district.

IV. BASIS FOR FORFEITURE
6. Plaintiff repeats and re-alleges each and every allegation set forth in

Paragraphs 1 through 5 above.

AMENDED VERIFIED COMPLAINT FOR FORFEITURE JN REM -2

 
co CO NN N

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00213-SMJ ECFNo.2 filed 07/23/19 PagelD.12 Page 3 of 8

7. The Defendant property is liable to condemnation and forfeiture to the
United States for its use, in accordance with the provisions of 21 U.S.C. § 881(a)(6),
because it constitutes: 1) money, negotiable instruments, securities and other things
of value furnished and intended to be furnished in exchange for a controlled substance
in violation of the Controlled Substances Act; 2) proceeds traceable to such an
exchange; and/or 3) money, negotiable instruments, and securities used and intended
to be used to facilitate a violation of the Controlled Substances Act.

V. FACTS

8. In 2014, the Spokane Violent Crime Gang Enforcement Team
(SVCGET), which includes the Federal Bureau of Investigation and the Spokane
Police Department, initiated an investigation into narcotics trafficking activities being
facilitated by several individuals in and around Yakima, Washington, and Spokane,
Washington, metropolitan areas. The investigation identified several individuals who
were facilitating narcotics trafficking in the area including Francisco Martinez-Perez
and Martinez-Perez’s girlfriend Ana Laura Diaz-Negrete, among others.

9. Based upon information discovered during the investigation, search
warrants and arrest warrants for multiple locations and people were obtained and
executed on June 13, 2017, and June 15, 2017. Pursuant to the search warrants and
arrest warrants, law enforcement seized various items including multiple vehicles,
over $700,000 in US currency, several weapons, ammunition, and large amounts of

cocaine.

AMENDED VERIFIED COMPLAINT FOR FORFEITURE JN REM -3

 
 

 

Case 2:19-cv-00213-SMJ ECFNo.2 filed 07/23/19 PagelD.13 Page 4 of 8

10. On June 15, 2017, in connection with the search warrants and arrest
warrants executed as referenced in Paragraph 9, Detective Brad Richmond and Border
Patrol Agent Mike Pitts arrived at 9518 E. 4" Avenue, Trailer #61, Spokane Valley,
Washington, in an attempt to conduct a consent search and contact Ana Laura Diaz-
Negrete and/or Francisco Martinez-Perez.

11. Detective Richmond and Agent Pitts made contact with Diaz-Negrete,
and Agent Pitts took Diaz-Negrete into custody for her immigration status and
detained her. She was read a warning of her constitutional rights and Diaz-Negrete
voluntarily gave Agent Pitts consent to search the residence at 9518 E. 4" Avenue,
Trailer #61. The reading of her rights and the consent search waiver were audibly
recorded. Diaz-Negrete was brought inside the residence by Detective Richmond and
Agent Pitts during the search so she could revoke consent at any time.

12. During the search of the residence, law enforcement officers found,
among other items, the Casino Receipt dated March 6, 2016, in a back bedroom. Other
items seized from the residence include a box of ammunition and a cell phone in a
lock safe; a money transfer receipt to Mexico; a certificate of title for a Ford vehicle in
the name of Francisco Martinez-Perez; a bill of sale and receipt for the trailer located
at 9518 E. 4" Ave., Trailer #61, in the name of Francisco Martinez-

Perez; and forged identification including a social security card in the name of Ana L.

Diaz with a fake social security number and a permanent residence card.

AMENDED VERIFIED COMPLAINT FOR FORFEITURE JN REM -4

 
o CO SY NHN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00213-SMJ ECFNo.2 filed 07/23/19 PagelD.14 Page 5 of 8

13. Diaz-Negrete was asked who owned the Casino Receipt. She stated that
the Casino Receipt was owned by Israel Barbosa. Diaz-Negrete identified Barbosa as
the nephew of Martinez-Perez. Barbosa’s address of residence was listed by the
Department of Licensing as 9518 E. 4" Avenue, Trailer #61.

14. As part of the SVCGET investigation, Francisco Martinez-Perez and Ana
Laura Diaz-Negrete were both identified as individuals involved with the trafficking
of illegal controlled substances in the Spokane area. Intelligence gathered indicates
that Francisco Martinez-Perez is in the hierarchy of a Mexican cartel-affiliated drug
trafficking organization and is known to distribute kilogram-level quantities of
cocaine and methamphetamine in Eastern Washington.

15. Areport run by Washington State Employment Security Department on
September 27, 2016, shows no wages reported by employers for Francisco Martinez-
Perez from July 1, 2013, through June 30, 2016.

16. Areport run by Washington State Employment Security Department on
June 14, 2016, shows no wages reported by employers for Ana Laura Diaz-Negrete
from January 1, 2013, through March 31, 2016.

17. At the time of the search, Barbosa was 18 years old (DOB: 5/28/1999).
However, as of the date on the Casino Receipt, Barbosa was 17 years old, under the
legal age for gambling in the state of Washington.

18. Barbosa was charged with a first degree assault with a knife that occurred

on April 23, 2016, at Taqueria la Flor de Michoacan, the restaurant owned by Diaz-
AMENDED VERIFIED COMPLAINT FOR FORFEITURE JN REM -5

 
oO eS sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00213-SMJ ECFNo.2 filed 07/23/19 PagelD.15 Page 6 of 8

Negrete and/or Martinez-Perez which, according to the underlying investigation, was
used as a front for narcotics trafficking.

19. As aresult of the underlying ongoing investigation into narcotics
trafficking, law enforcement officers received information that Martinez-Perez fled to
Mexico in late April 2016 or early May 2016. Law enforcement officers also received
information that Barbosa accompanied Martinez-Perez to Mexico at this time.

20. Detective Richmond notified the Northern Quest Resort and Casino of
the intended seizure of the US currency as it was believed that the jackpot was won
with proceeds from illegal narcotics trafficking.

21. On June 20, 2017, related to the ongoing narcotics trafficking
investigation, the United States filed an Indictment charging several individuals,
including Martinez-Perez, with Conspiracy to Distribute Cocaine and 500 Grams or
More of a Mixture and Substance Containing a Detectable Amount of
Methamphetamine in violation of 21 U.S.C.

§§ 846, 841(a)(1),(b)(1)(A)(viil).

22. On July 11, 2017, the United States filed a Superseding Indictment which
contained a forfeiture allegation against the Casino Receipt seized from 9518 E. 4"
Ave., Trailer #61, on June 15, 2017.

23. There are no known claims by any individuals to the Casino Receipt.

Martinez-Perez remains a fugitive who is believed to reside in Mexico. Barbosa, an

AMENDED VERIFIED COMPLAINT FOR FORFEITURE JN REM -6

 
 

 

Case 2:19-cv-00213-SMJ ECFNo.2 filed 07/23/19 PagelD.16 Page 7 of 8

uncharged co-conspirator in the related criminal case, remains a fugitive in relation to
his Washington State assault charge and is believed to continue to reside in Mexico.
VI. CONCLUSION

WHEREFORE, Plaintiff requests that the Clerk of the Court issue a warrant for
the arrest of the Defendant property; that notice of this action be given to all persons
who reasonably appear to be potential claimants of interests in the property; that the
Defendant property be forfeited and condemned to the United States of America; that
Plaintiff be awarded its costs and disbursements in this action and for such other and
further relief as this Court deems proper and just.

DATED this 9" day of July 2019.

Joseph H. Harrington
United States Attorney

s/ Brian M. Donovan

Brian M. Donovan
Assistant United States Attorney

VERIFICATION

I, Devin Presta, hereby verify and declare under penalty of perjury that I am a
Task Force Officer with the Federal Bureau of Investigation/Eastern Washington
Spokane Regional Safe Streets Task Force in Spokane, Washington, that I have read
the foregoing Verified Complaint in rem and know the contents thereof, and that the

matters contained in the Verified Complaint are true to my own knowledge, except

AMENDED VERIFIED COMPLAINT FOR FORFEITURE IN REM -7

 
& WwW N

o Se SN DB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cv-00213-SMJ ECFNo.2 filed 07/23/19 PagelD.17 Page 8 of 8

those matters herein stated to be alleged on information and belief, and as to those
matters I believe them to be true.

The sources of my knowledge and information and the grounds of my belief are
the official files and records of the United States and information supplied to me by
other law enforcement officers, as well as my investigation of this case, together with
others, as a Task Force Officer.

I hereby verify and declare under penalty of perjury that the foregoing

information is true and correct.

si
DATED this day of July 2019.

an

Detective Devin Presta, Task Force Officer
Federal Bureau of Investigation/Eastern Washington
Spokane Regional Safe Streets Task Force

AMENDED VERIFIED COMPLAINT FOR FORFEITURE JN REM -8

 
